Citation Nr: 0334963	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim seeking service connection 
for hearing loss disability in the left ear.  

2.  Entitlement to service connection for hearing loss 
disability in the right ear.  

3.  Entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).  

4.  Entitlement to service connection for the residuals of a 
cold injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from December 1950 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2003, the appellant filed a motion with the Board 
to advance this appeal on the Board's docket due to his 
advanced age (he was born in May 1928).  This motion was 
granted in that same month, and the Board has advanced this 
appeal on the docket for immediate consideration.  

Service connection for hearing loss disability in the left 
ear was previously denied by unappealed rating action dated 
in May 1955.  Although the RO made reference to the need to 
submit new and material evidence to reopen this claim in its 
letter to the appellant dated January 25, 2003, it 
subsequently denied this claim on the merits after a de novo 
review of the evidence, which implies that it had first 
reopened the claim.  However, the Board has a legal duty to 
consider the new and material evidence issue regardless of 
the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 
(1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  Moreover, 
if the Board finds that new and material evidence has not 
been presented, that is where the analysis must end.  See 
Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, the Board 
must first review the RO determination that new and material 
evidence has been submitted to reopen the previously denied 
claim pertaining to hearing loss disability of the left ear.  

The issues of service connection for psychiatric disability 
and for hearing loss disability in the right ear are the 
subjects of the Remand that follows the order section of this 
decision.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issues decided herein have been obtained.  

2.  Service connection for hearing loss disability in the 
left ear was denied by unappealed rating action dated in May 
1955.  

3.  The evidence received since the May 1955 decision is 
either cumulative or redundant of the evidence previously of 
record or is insufficient to raise a reasonable possibility 
of substantiating the claim seeking service connection for 
hearing loss disability in the left ear.  

4.  The veteran has no current residuals of a cold injury to 
the feet.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
the claim seeking service connection for hearing loss 
disability in the left ear.  38 C.F.R. § 3.156 (2003).  

2.  Entitlement to service connection for the residuals of a 
cold injury to the feet is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

A.  Residuals of Cold Injury to the Feet:

The record reflects that through various letters and the 
statement of the case issued in June 2003, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim seeking service connection 
for residuals of a cold injury to the feet, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by the RO dated January 25, 2003.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, extensive VA and private medical records have been 
obtained.  Neither the appellant nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the present claim, and the Board 
is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations as pertains to the cold 
injury claim.  

B.  New and Material Evidence Claim:  

The record reflects that through various letters and the 
statement of the case issued in June 2003, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim to reopen, the information 
he should provide to enable the RO to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence and information on his behalf, and the evidence that 
the appellant should submit if he did not desire the RO to 
obtain the evidence on his behalf.  See, e.g., the letter 
addressed to the appellant by the RO dated January 25, 2003.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, relevant VA medical records have been obtained, and 
private medical records have been submitted by the appellant.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim to reopen, and the 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

C.  Time Limit to Submit Substantiating Evidence:  

The Board also notes that in the January 2003 letter 
providing the notice required under the VCAA and informing 
the veteran of the information he should submit to support 
his claims, the RO stated that the requested information 
should preferably be submitted within 30 days, and that if 
additional evidence were received more than one year later, 
the veteran might not be entitled to benefits for the period 
prior to the receipt of the evidence.  Although the time 
limit for the submission of additional evidence and 
information was consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has invalidated the VA regulation to the extent that 
it authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

Although the veteran was not properly informed of the time 
limit for the submission of additional evidence and 
information, the record reflects that the appellant responded 
to the January 2003 letter in that same month and stated that 
he had no additional evidence to submit in order to 
substantiate his claims.  Moreover, the record reflects that, 
in August 2003, the RO informed the appellant that he would 
be afforded another 90 days in which to submit additional 
information.  The veteran did not respond to this letter and 
in the written argument submitted by the representative in 
November 2003, subsequent to the Federal Circuit's decision, 
the representative did not identify any additional evidence 
or information which could be obtained to substantiate the 
claims.  Therefore, in the Board's opinion, the veteran has 
not been prejudiced as a result of the RO's failure in its 
January 2003 letter to properly inform him of the one-year 
period for response.  Accordingly, the Board will address the 
merits of the claim for service connection for residuals of 
cold injury to the feet and the claim seeking to reopen the 
claim for service connection for hearing loss disability of 
the left ear.  

II.  Analysis

A.  New and Material Evidence:

Entitlement to service connection for a hearing loss 
disability of the left ear was denied by rating action dated 
in May 1955.  The evidence of record at that time included 
the service medical records, reports of VA hospitalizations 
in March and May 1955, and the report of a VA audiometric 
examination of the appellant in May 1955.  The RO denied the 
claim based on its determination that the evidence indicated 
that a hearing loss disability of the left ear was first 
demonstrated on the post-service VA audiological examination 
in May 1955, and that this disability was associated at that 
time with chronic otitis media of the left ear which had pre-
existed service and was not aggravated therein.  The 
appellant was informed by letter of this determination and of 
his appellate rights, and he did not initiate a timely appeal 
to the Board.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In the present case, the evidence received since May 1955 
includes medical evidence documenting the presence of hearing 
loss in the left ear many years after service.  This evidence 
is essentially cumulative in nature since the post-service 
presence of hearing loss in the left ear was demonstrated by 
the evidence previously of record.  None of the medical 
evidence added to the record suggests that the veteran's 
hearing loss in the left ear is etiologically related to 
service.  Therefore, the medical evidence added to the record 
is not new and material.  

Although the appellant has maintained that his hearing loss 
pre-existed service and was aggravated therein, as a lay 
person, he is not competent to provide this medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  Therefore, his 
statements are not sufficient to raise a reasonable 
possibility of substantiating the claim.  Accordingly, they 
are not material.  

Accordingly, in the absence of new and material evidence, the 
claim will not be reopened.  

B.  Residuals of Cold Injury of the Feet:

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

The service medical records are extensive and reasonably 
complete; they reflect no diagnosis, complaint or abnormal 
finding.  Moreover, the clinical evaluation of the feet on 
the separation medical examination in March 1954 was 
negative.  Nevertheless, the Board has no reason to 
disbelieve the appellant's account of being treated in 1952 
for cold weather injuries to his feet at a field hospital in 
Korea.  See 38 C.F.R. § 3.304(d).  

However, the evidentiary record reviewed by the Board at this 
time, including extensive VA and private medical treatment 
records dating from 1975 to the present, does not reflect the 
current presence of a chronic disability of the feet 
resulting from exposure to cold.  The appellant has 
complained on occasion of numbness and tingling in his feet, 
but these complaints are reported to date back no further 
than a stroke which he suffered in June 2000.  Private nerve 
conduction/ EMG testing in June 2002 resulted in clinical 
impressions of peripheral neuropathy and spinal stenosis; and 
lumbar spinal MRI studies in the next month disclosed 
evidence of advanced degenerative changes involving the last 
two disc levels.  On no occasion, has any health care 
professional identified any residuals of cold injury to the 
feet.  In the absence of competent evidence of current 
residuals of a cold injury to the feet, the claim must be 
denied.  

The Board recognizes the sincerity of the appellant's belief 
in the merits of his claim; however, unsupported by medical 
evidence, a claimant's personal belief, however sincere, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 494 (1992); cf. Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  


ORDER

The Board having determined that new and material evidence 
has not been received, reopening of the claim for service 
connection for hearing loss disability in the left ear is 
denied.  

Service connection for the residuals of a cold injury to the 
feet is denied.  


REMAND

VA audiometric testing of the appellant in May 1955, soon 
after service, disclosed no hearing loss disability of the 
right ear.  However, similar testing since 1996 has disclosed 
the presence of a hearing loss disability of the right ear as 
defined at 38 C.F.R. § 3.385 (2003).  Moreover, the appellant 
served in an artillery unit in service and was, therefore, 
probably exposed to loud noises at that time.  A medical 
opinion concerning the etiology of the appellant's current 
right ear hearing loss disability is therefore needed in this 
case.  See 38 C.F.R. § 3.303(d), Ledford v. Derwinski, 3 Vet. 
App. 87 (1992) & Hensly v. Brown, 5 Vet. App. 155 (1993).  

The appellant was psychiatrically evaluated in February 1954 
for acute depression and/or manic depressive reaction.  He 
gave a history at this time which included an episode 
occurring on "Heartbreak Ridge" in which a buddy died in 
his arms.  He again mentioned "Heartbreak Ridge" on his 
February 2003 PTSD Questionnaire.  The Board views this 
evidence verification of a stressor event in service.  A 
medical opinion is needed which clarifies the appellant's 
current psychiatric diagnosis(es) and any etiological 
relationship to service.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C.A.  § 5103(a).  
This letter should also inform the 
appellant that any information and 
evidence submitted in response to the 
letter must be received by the RO within 
one year of the RO's letter and that he 
should inform the RO if he desires to 
waive the one-year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should make arrangements for the claims 
file, to include a copy of this remand, 
to be reviewed by an audiologist or 
physician with appropriate expertise to 
determine the etiology of the veteran's 
right ear hearing loss disability.  The 
reviewer should provide an opinion based 
upon a review of the historical material 
in the claims file, including the normal 
audiometric evaluation in May 1955, as to 
whether it is likely, less likely than 
not, or as likely as not, that the 
appellant's current hearing loss 
disability in the right ear is 
etiologically related to his military 
service.  The rationale for all opinions 
expressed must also be provided.  

5.  The RO should also arrange for the 
appellant to be examined by a VA 
psychiatrist, who has not previously 
examined the appellant, in order to 
determine nature, extent and etiology of 
any currently present acquired 
psychiatric disorders.  This examiner 
must review the material contained in the 
clams file and this should be reflected 
in the completed examination report.  
Based upon the examination of the 
appellant and a review of the historical 
material in the claims files, the 
examiner should identify all currently 
present psychiatric disorders.  With 
respect to each currently present 
acquired psychiatric disorder other than 
PTSD, the examining psychiatrist should 
provide an opinion as to whether it is 
likely, less likely than not, or as 
likely as not that the disorder was 
present in service.  With respect to each 
currently present acquired psychiatric 
disorder which the examiner believes 
developed subsequent to service, the 
examiner should provide an opinion as to 
whether it is likely, less likely than 
not, or as likely as not that such 
disorder is etiologically related to 
service.  

The examiner should provide the 
supporting rationale for all opinions 
expressed.

With respect to the claimed PTSD, a 
diagnosis of PTSD under the DSM-IV 
criteria should be made or ruled out.  
For purposes of determining whether the 
veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
assume that the stressor incident on 
"Heartbreak Ridge" in service claimed 
by the appellant has been verified by 
acceptable evidence.  If PTSD is 
diagnosed, the examiner should identify 
the elements supporting the diagnosis.  
If PTSD is not diagnosed, the examiner 
should explain why the veteran does not 
meet the criteria for this diagnosis.  

6.  The RO should then review all of the 
relevant evidence and readjudicate the 
claims seeking service connection for 
right ear hearing loss disability and for 
a psychiatric disability, including PTSD.  

If any benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matters while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



